DETAILED ACTION
The following is a Final Office action. In response to Non-Final communications received 7/27/2021, Applicant, on 10/27/2021, amended Claims 1-2, 5-9, 12-16, and 18-20.  Claims 1-20 are pending in this action, have been considered in full, and are rejected below. 

Response to Arguments
Arguments regarding 35 USC §112(b) – The rejection have been removed in light of Applicant’s amendments.
Arguments regarding 35 USC §101 Alice – Applicant asserts that the claims cannot practically performed in the human mind and can only exist in the realm of computing by stating that the generating steps for the predictive model. Examiner disagrees as Applicant has not stated why these cannot be performed in the human mind, and thus this is a mere allegation of Eligibility under 101. The claims recite limitations which are that of an observation, evaluation, and judgment, and further using a model to make a prediction can be done by a mathematician, as someone must come up and use this model in order for it to be programmed into a computer, and thus this is a Mental Process.
Applicant asserts that the claims are not a Certain Method of Organizing Human Activity as the claims fail to fall under any of the enumerated subgroupings. Examiner disagrees as the claims recite limitations which are clearly an Organizing and Tracking of Information in a Commercial Interaction, which is one of the subgroupings for this category, as detailed in the rejection below. Further, Applicant again has merely asserted that the Claim is eligible under 101. Examiner notes there are also aspects of a Mathematical Relationship/Concept as detailed in rejection below.
Applicant argues that Claims and limitations have been practically integrated as there is an improvement in frontline worker analysis to improve productivity, by utilizing machine learning and artificial intelligence to optimized the overall workflow, and thus eligible under Prong 2 of the 101 
“[0019] Author device 108 may be representative of computing devices, such as, but not limited to, a mobile device, a tablet, a desktop computer, or any computing system having the capabilities described herein. For example, author device 108 may be any device capable of executing software (e.g., application 114) configured to author work procedures. Author device 108 may include application 114. In some embodiments, application 114 may be representative of a web browser that allows access to a website. In some embodiments, application 114 may be representative of a stand-alone application. Author device 108 may access application 114 to access functionality of organization computing system 104. In some embodiments, author device 108 may communicate over network 104 to request a web page, for example, from web client application server 118 of organization computing system 104. The content that is displayed to author device 108 may be transmitted from web client application server 118 to author device 108, and subsequently processed by application 114 for display through a graphical user interface (GUI) of author device 108.”

Which shows that this computing system can be any type of tablet, mobile device, or desktop computer, etc. and thus any type of general purpose device/processor can be used. This is a utilization of current technologies to perform the abstract limitations of the claims. Applicant has taken the predictive models and machine learning models as additional elements, and here they are part of the abstraction and would not be part of the Prong 2 analysis as an additional element. Here, again this is utilization of current technologies to perform the abstract limitations of the Claim, Applying It, similar to Alice with no improvement to any technology or technological process. Improving the abstraction does not improve the computer, the system, or any other technology, and thus for these reasons the Claim is not practically integrated.
Applicant again asserts that there is an improvement to a technical field, and that there are specific limitations that confine the claim to a particular useful application by reciting the amended limitations of the Claims, thus an improvement under 2B. Examiner disagrees as again work procedure analysis are not a technical field and rather a managerial field, and there is no improvement to the only additional element, that of the computing system as stated and reasoned above. Asserting the limitations of the claims are an improvement is a mere allegation of eligibility under 101 with no support as they are part of the abstraction as per the rejection below.
Therefore the arguments are non-persuasive and the rejection of the Claims and their dependents are maintained under 35 USC 101.
Arguments regarding 35 USC §102 & 103 – The rejections have been removed in light of Applicant’s amendments and arguments.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to retrieving data corresponding to a plurality of work procedures, wherein the data corresponding to each work procedure comprising: a first set of data corresponding to an author of instructions corresponding to the work procedure, the instructions comprising a sequence of steps for carrying out the work procedure, the first set of data comprising: a type of instruction corresponding to each step in the sequence of steps; and a target time for completing each step in the sequence of steps; a second set of data corresponding to a worker performing the instructions for carrying out the work procedure, the second set of data comprising: an order in which the worker performed the sequence of steps; and an actual time for completing each step in the sequence of steps (Collecting information; an observation; a Mental Process and Organizing and Tracking Information for a Commercial Interaction; a Certain Method of Organizing Human Activity); generating a first predictive model for optimizing the work procedure by: generating a first training set 
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The additional elements, that of a computing device, are recited at a high-level of generality (i.e., as a generic processor/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components.  Even if taken as an additional element, the receiving and transmission steps are insignificant extra-solution activity as this is receiving and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.  
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than 
“[0019] Author device 108 may be representative of computing devices, such as, but not limited to, a mobile device, a tablet, a desktop computer, or any computing system having the capabilities described herein. For example, author device 108 may be any device capable of executing software (e.g., application 114) configured to author work procedures. Author device 108 may include application 114. In some embodiments, application 114 may be representative of a web browser that allows access to a website. In some embodiments, application 114 may be representative of a stand-alone application. Author device 108 may access application 114 to access functionality of organization computing system 104. In some embodiments, author device 108 may communicate over network 104 to request a web page, for example, from web client application server 118 of organization computing system 104. The content that is displayed to author device 108 may be transmitted from web client application server 118 to author device 108, and subsequently processed by application 114 for display through a graphical user interface (GUI) of author device 108.”

Which shows that this computing system can be any type of tablet, mobile device, or desktop computer, etc. and thus any type of general purpose device/processor can be used and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the receiving or transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible. 

	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-20 are allowable over the prior art of record and would be allowable if the independent claim was amended in such a way as to overcome the 35 USC 112 and 101 rejections set forth in the action. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20150193699 A1
Kil; David et al.
DATA-ADAPTIVE INSIGHT AND ACTION PLATFORM FOR HIGHER EDUCATION
US 20130325763 A1
Cantor; Murray R. et al.
PREDICTING LIKELIHOOD OF ON-TIME PRODUCT DELIVERY, DIAGNOSING ISSUES THAT THREATEN DELIVERY, AND EXPLORATION OF LIKELY OUTCOME OF DIFFERENT SOLUTIONS
US 20190324438 A1
Cella; Charles Howard et al.
DATA COLLECTION SYSTEMS HAVING A SELF-SUFFICIENT DATA ACQUISITION BOX
US 20180293911 A1
Rastegar-Panah; Navid
SYSTEMS AND METHODS FOR TRACKING AND EXCHANGING WELLNESS, FITNESS, AND PRODUCTIVITY DATA USING AN ELECTRONIC PLATFORM

MODI; Ankur et al.
IDENTIFYING AND MONITORING NORMAL USER AND USER GROUP INTERACTIONS
US 20170076237 A1
Hazy; James K.
System And Method To Simulate The Impact Of Leadership Activity
US 20160196511 A1
Anisingaraju; Vidya Sagar et al.
METHODS AND APPARATUS FOR ANALYSIS OF EMPLOYEE ENGAGEMENT AND CONTRIBUTION IN AN ORGANIZATION
US 20090287543 A1
Allderdice; April et al.
SYSTEMS AND METHODS FOR FACILITATING AGGREGATION OF SOCIAL CREDITS
US 20090234720 A1
George; Sam O. et al.
Method and System for Tracking and Coaching Service Professionals
US 20090043621 A1
Kershaw; David
System and Method of Team Performance Management Software


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        11/8/2021